Cardona, P.J.
(dissenting). We respectfully disagree with the majority’s determination that the Workers’ Compensation Board failed to make a finding that claimant’s date of disablement was more than two years prior to the filing of her claim for benefits. In holding that her claim was time barred under Workers’ Compensation Law § 28, the Board rejected the Workers’ Compensation Law Judge’s finding which established claimant’s date of disablement as June 17, 1998 and, instead, implicitly set claimant’s date of disablement in 1987, when she was first diagnosed with her work-related occupational disease.
We have noted that the Board has great latitude in fixing the date of disablement “and its findings in that regard will not be disturbed if supported by substantial evidence” (Matter of Hastings v Fairport Cent. School Dist., 274 AD2d 660, 661, lv dismissed 95 NY2d 926; see, Workers’ Compensation Law § 42; Matter of Graniero v Northern Westchester Hosp., 265 AD2d 638, 639, lv denied 94 NY2d 759). Furthermore, the Board may “fix a date of disablement as of the time of physical impairment or need of medical care and before any loss of wages” (Matter of Ryciak v Eastern Precision Resistor, 12 NY2d 29, 32; see, Matter of Smith v Ingersoll-Rand Co., 50 AD2d 988). Claimant testified that she received her diagnosis of carpal tunnel syndrome in 1987, and was aware at that time that the problem was related to her employment. Therefore, the Board could properly set the date of disablement at that time (see generally, Matter of Depczynski v Adsco/Farrar & Trefts, 84 NY2d 593, 597). In our view, the record contains substantial evidence supporting the Board’s decision. Accordingly, we would affirm it.
Crew III, J., concurs. Ordered that the decision is reversed, without costs, and matter remitted to the Worker’s Compensation Board for further proceedings not inconsistent with this Court’s decision.